
	
		I
		112th CONGRESS
		1st Session
		H. R. 2921
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Ms. Clarke of New
			 York introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act with respect to
		  assistance under section 8(a) of that Act and goals for procurement contracts,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Opportunities for Small Businesses Act of
			 2011.
		2.8(a)
			 assistance
			(a)Duration of
			 eligibilitySection 7(j)(15)
			 of the Small Business Act (15 U.S.C. 636(j)(15)) is amended—
				(1)in the matter
			 preceding subparagraph (A) by striking nine years and inserting
			 12 years;
				(2)in subparagraph
			 (A) by striking four years and inserting 4 years;
			 and
				(3)in subparagraph
			 (B) by striking five years and inserting 8
			 years.
				(b)Technical
			 assistance for business concerns no longer eligible
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator of the Small Business Administration shall establish a
			 program to provide to a covered business concern, during the 2-year period
			 following the expiration of the concern’s eligibility to receive contracts
			 under section 8(a) of the Small Business Act (15 U.S.C. 637(a)), technical
			 assistance with respect to business activities.
				(2)Covered business
			 concern definedIn this
			 subsection, the term covered business concern means a business
			 concern that had been, but is no longer, eligible to receive contracts under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
				3.Goals for
			 procurement contracts
			(a)Small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individualsSection 15(g)(1)
			 of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking
			 economically disadvantaged individuals shall be established at not less
			 than 5 percent and inserting economically disadvantaged
			 individuals shall be established at not less than 8 percent.
			(b)GAO study and
			 report
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study on the activities of the 5 most and the 5 least
			 successful Federal agencies with respect to meeting goals for procurement
			 contracts established under section 15(g) of the Small Business Act (15 U.S.C.
			 644(g)).
				(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study conducted
			 under paragraph (1), which shall include recommendations for improving the 5
			 Federal agencies determined to be least successful for purposes of that
			 paragraph.
				
